DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/22 has been entered.
 
Response to Amendment
2.	Applicant’s amendment and accompanying remarks filed 12/3/21 have been fully considered and entered. Claims 1 has been amended. Claim 17 is canceled. Applicant’s amendments are not found sufficient to overcome the obviousness type rejections made over the prior art of Topolkaraev et al., US 2010/0048082 in view of Rustemeyer et al., US 9,010, 338 and Applicant’s arguments are not found persuasive of patentability for reasons set forth herein below. 

Response to Arguments
3.	Applicants argue that the prior art of Rustemeyer et al., does not teach the claimed non-woven web having the claimed nitrogen containing particles in the claimed amount. Applicants submit that the particles of Rustemeyer et al., are based on cellulose ester. In response, these arguments are not found persuasive. The Examiner submits that the primary reference of Topolkaraev et al., was relied upon to teach the claimed biodegradable non-woven structure comprising an amount of organic or inorganic particulate materials ranging from 1-60 wt. %. The secondary reference of Rustemeyer et al., was relied 

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claim(s) 1-2, 4-5, 16, 19, 21 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev et al., US 2010/0048082 in view of Rustemeyer et al., US 9,010, 338. 	
The published patent application issued to Topolkaraev et al., teach forming biodegradable melt-blown fibers from poly-lactic acid (title and abstract). Said fibers are mixed with particles (a coform method) and formed into non-woven web structures (abstract, 0017, 0021, 0022). The Examiner is of the position that a coform process would enmesh the particles with the fibers as the non-woven is formed. Said melt-blown fibers have a size of about 10 microns or less (section 0045). Said fibers can be single component or bi-component type fibers (section 0044). Said melt-blown web can be joined with 
Topolkaraev et al., does not teach the claimed nitrogen-containing biodegradable particles. 
The patent issued to Rustemeyer et al., teach a biodegradable plastic having an increased rate of degradation (title and abstract). Rustemeyer et al., teach that adding particles of a water-soluble organic component such as nitrogen accelerates the rate of degradation (abstract and column 2, 5-65). Said particles have a size of less than 2 microns (column 2, 5-60). Therefore, motivated by the desire to accelerate the rate of degradation of the biodegradable non-woven of Topolkaraev et al., it would have been obvious to add nitrogen containing particles as taught by Rustemeyer et al. Alternatively, it would have been obvious to form the superabsorbent, organic and/or inorganic particles of Topolkaraev et al., with a nitrogen containing water soluble organic particulate component the teachings of Rustemeyer et al., disclose that the accelerated rate of degradation is attributed to the nitrogen containing particulates (column 1, 59-65). 
With regard to claims 26-27, modified Topolkaraev et al., does not specifically teach that the non-woven material is provided as a roll. It is the position of the Examiner that a person of skill in the art would recognize the advantages of rolling the finished non-woven fabric for storage and transport. With regard to the claimed moisture property, modified Topolkaraev et al., does not specifically teach this claimed feature. The Examiner is of the position that since modified Topolkaraev et al., specifically teach adding absorbent particles, a person of ordinary skill in the would recognize that the moisture uptake and management can be tailored and varied depending on desired use.  It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA)


6.	Claims 6-10, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev et al., US 2010/0048082 in view of Rustemeyer et al., US 9,010, 338 as applied to claim 1 above and further in view of Matela et al., US 2003/0114067. 
	The rejections of Topolkaraev et al., US 2010/0048082 in view of Rustemeyer et al., US 9,010, 338 is maintained as set forth above. Applicants have not presented any arguments for which to consider. 
	Modified Topolkaraev et al., US 2010/0048082 does not teach all of the different types of claimed particulate materials. 
	The published patent application issued to Matela et al., teach forming a coform non-woven (abstract). Matela et al., does not teach all of the claimed particulate materials, but does teach using recycled materials, absorbent materials, organic and inorganic materials (section 0049-0057). Matela et al., teach superabsorbent particles having a size of 20-1000 microns and can have any desired shape (sections 0056-0057).  The Examiner is of the position that a person of ordinary skill in the art would recognize that based on the desired property it would have been obvious to add any one of the particulate materials in a suitable size as claimed. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740, 82 USPQ2d 1385, 1395 (2007). The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 277 F.2d 197, 199, 125 USPQ 416, 418 (CCPA 1960). 



Conclusion
 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789